DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John-Paul Cherry on 6/10/22.

The application has been amended as follows: please cancel claim 4 and amend claim 1 as:
1. 	A method for processing a substrate, comprising: 
depositing a sacrificial structure layer on the substrate, wherein the substrate is a doped or undoped silicon wafer or a sapphire; 
depositing a photoresist on the sacrificial structure layer; 
patterning the photoresist to produce a crude photoresist profile on the sacrificial structure layer; 
trimming the photoresist with a plasma to produce a refined photoresist profile covering a first portion of the sacrificial structure layer while a second portion of the sacrificial structure layer is exposed, wherein the refined photoresist profile has a line width roughness of about 10 Å to about 20 Å and a line edge roughness about 10 Å to about 20 Å; 
etching the second portion of the sacrificial structure layer to form patterned features disposed on the substrate;  
depositing a dielectric layer on upper surfaces and side surfaces of the patterned features and on and in contact with an upper surface of the substrate, wherein trimming the photoresist and depositing the dielectric layer occur in the same processing chamber; 
anisotropically etchinq a portion of the dielectric laver, comprising: 
removing the dielectric layer on the upper surfaces of the patterned features; 
removing the dielectric layer on the upper surface of the substrate; and 
leaving at least a portion of the dielectric material on the side surfaces, wherein the portion of the dielectric material on the side surfaces forms sidewall spacers disposed on the upper surface of the substrate; and 
removing the patterned features while leaving the sidewall spacers disposed across and in contact with the upper surface of the substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The amendment and applicant’s remark, filed 5/11/22 have been considered.  Claims 1-3, 5-20 are allowed over the applied prior art of Zhou and Bencher because neither Zhou nor Bencher teaches the steps of trimming the photoresist with a plasma to produce a refined photoresist profile covering a first portion of the sacrificial structure layer while a second portion of the sacrificial structure layer is exposed, wherein the refined photoresist profile has a line width roughness of about 10 Å to about 20 Å and a line edge roughness about 10 Å to about 20 Å in and depositing and removing the dielectric layer on the upper and side surfaces of the patterned features and on and in contact with the an upper surface of the doped or undoped silicon wafer or a sapphire to provide the sidewall spacers disposed across and in contact with the upper surface of the substrate in combination with other steps in independent claims 1, 12, and 20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



6/16/2022